Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 1 of 14 PageID: 7274




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  SMART VENT PRODUCTS, INC.,                     : CIVIL ACTION
                                                 :
                                                 :
                            Plaintiff,           : 1:13-CV-05691-JHR-KMW
                                                 :
          v.                                     :
                                                 :
                                                 :
  CRAWL SPACE DOOR SYSTEM INC.,                  :
  d/b/a CRAWL SPACE DOOR SYSTEMS,                :
  INC.                                           :

                            Defendant.


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION
    FOR EXTRAORDINARY AND EMERGENCY RELIEF COMPELLING
               THE PRODUCTION OF DOCUMENTS

          Defendant, Crawl Space Door Systems, Inc. (“CSD”), by and through its

  undersigned counsel, moves to compel the production of all documents and videos

  relating to testing of CSD’s flood vents conducted by or on behalf of Plaintiff, Smart

  Vent Products Inc. (“Smart Vent”). CSD respectfully requests an Order requiring

  the production of all documents relating to such testing on or before 5:00 p.m. on

  Saturday, October 19, 2019.

          I.    PRELIMINARY STATEMENT

          Smart Vent made a limited production of videos and pictures relating to the

  testing of CSD’s vents last night, on October 17, 2019, after CSD rested its case.




  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 2 of 14 PageID: 7275




  The production consisted of three (3) videos and 18 pictures1. If CSD had this

  information during the trial, it could have impeached the testimony of Michael

  Graham and Thomas Little about this testing, as the newly produced documents

  confirm that both Mr. Graham and Mr. Little have given false testimony to the jury

  in this case. Moreover, CSD requested both orally and in writing for Smart Vent to

  produce all documents relating to this testing and Smart Vent had steadfastly refused

  to produce these documents and videos, despite the fact that CSD specifically

  requested this information during the discovery phase of this case. This yet-to-be-

  produced information could provide additional information to challenge the

  testimony of Smart Vent’s witnesses. These additional documents and videos need

  to be produced.

             II.      FACTS

                      A.       CSD Asked for the Newly Discovered Evidence in Discovery
                               and it was Never Produced.

                               1.       Document Requests.

             CSD requested the newly discovered evidence as part of its document requests

  in this case. For instance, Document Request No. 19 requested the following:




  1
      A copy of this production is being hand delivered to the Court.

                                                             -2-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 3 of 14 PageID: 7276




          Request No. 19. All documents supporting Smart Vent’s contention that
          Crawl Space overstates the amount of enclosed space that Crawl Space’s vents
          service.2
          Smart Vent responded that it “will supplement this Response in accordance

  with the discovery schedule and the Local Rules.” See id. Despite Mr. Graham

  having testified at trial that he was aware of testing and videos supporting Smart

  Vent’s positon that CSD overstates the coverage area of its vents, the documents

  produced last night, on October 17, 2019, were not produced in discovery. See Trial

  Tr., Day 1, p. 154.

          Likewise, CSD’s Document Request No. 23 requested the following

  documents:

          “Request No. 23. All documents exchanged between Smart Vent and any
          third party concerning Crawl Space’s flood vent products.” Ex. A.

  Smart Vent responded by stating that “discovery is on-going, and Smart Vent

  reserved the right to supplement this Response.” Id. However, Mr. Little confirmed

  at trial – for the first time – that the videos were sent to a consultant by the name of

  Thomas Merrill. See Trial Transcript, Day 3 at 418-19. Mr. Little further confirmed

  that two videos were sent to Mr. Merrill and that Mr. Merrill emailed Mr. Graham

  asking whether there were additional test videos. See March 3, 2014 email attached



  2
   See Plaintiff’s Response and Objection to Defendant’s First Set of Document
  Requests, Exhibit “A” hereto. The definition of “document” contained in
  Defendant’s First Set of Document Requests specifically included videos.

                                            -3-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 4 of 14 PageID: 7277




  as Exhibit “B” hereto. Mr. Merrill’s email suggests that he was retained to conduct

  additional testing of CSD’s vents. See id. Mr. Merrill also references having spoken

  to a James Clement at Cd-Adapco regarding modeling results that may also pertain

  to testing of CSD’s vents. See id. Other than this one email, Smart Vent did not

  produce any documents that were exchanged between Smart Vent and these

  individuals regarding the tests it performed on CSD’s vents. Smart Vent now refuses

  to produce these documents.

                       2.    Initial and Supplemental Disclosures.

          Smart Vent filed its Rule 26(a)(1) Initial Disclosures in this case on February

  14, 2014. See Initial Disclosures, Exhibit “C” hereto. Smart Vent identified only

  Mike Graham and Tom Little as individuals likely to possess discoverable

  information. See id., p. 1. Smart Vent did not disclose Mr. Merrill or James Clement

  from Cd-Adapco. See id. Smart Vent also did not disclose the existence of any

  documents relating to performance testing. See id. at p. 2.

          On January 30, 2015, Smart Vent filed Supplemental Initial Disclosures

  pursuant to Rule 26(a)(1). See Supplemental Initial Disclosures, Exhibit “D” hereto.

  Smart Vent again represented that Mike Graham and Tom Little were its only

  representatives, employees, or agents likely to have discoverable information in this

  case. See id., page 2. Smart Vent again failed to disclose the existence of any

  documents relating to performance testing. See id. at 3-4.


                                            -4-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 5 of 14 PageID: 7278




                       3.    Mr. Graham’s Deposition Testimony.

          Mr. Graham was deposed in this case on January 29, 2016. During his

  deposition, he was asked to relate everything he knew about how Smart Vent had

  determined that CSD overstates the net opened area of its vents. See Graham

  deposition, pp. 15:15-18:8, Exhibit “E” hereto. Mr. Graham did not disclose

  performance testing as part of his response. See id. Additionally, Mr. Graham was

  asked to identify any engineers who had looked at CSD’s vents on behalf of Smart

  Vent. Mr. Graham testified that the only engineer that ever looked at CSD’s vents

  was Bill Coulbourne, and the only thing he did was confirm measurements Smart

  Vent had done of CSD’s vents in or around 2005. See id. at pp.28:13-30:10. Mr.

  Graham did not disclose that Mr. Merrill and James at Cd-Adaptco were involved in

  testing CSD’s flood vents. Nor did Mr. Graham disclose that Bill Coulbourne was

  involved in performance testing of CSD’s vents, yet the videos and documents CSD

  received last night appear to show that Bill Coulbourne was involved in the testing

  of CSD’s vents.

                       4.    Joint Pre-Trial Memorandum.

           Smart Vent identified 673 exhibits as part of the Joint Pre-Trial Memorandum

  that was filed in this case. See Joint Pre-Trial Memo, Exhibit “F’ hereto. None of

  the documents that were produced last evening were identified among those 673

  exhibits. See id.


                                            -5-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 6 of 14 PageID: 7279




                  B.     Smart Vent’s Witnesses Testified about Testing that Smart
                         Vent Conducted of CSD’s Vents and CSD Did Not Have the
                         Documents Necessary to Cross-Examine these Witnesses.

          Mr. Graham testified on direct examination that:

                  we put it in a test tank and we tested in, and it functioned the same
                  as what we thought expected an air vent to function as. It would
                  clog up. And then we went and asked people. We asked consultants
                  ….

   Trial Testimony of Michael Graham, Day 1, p. 83.

          On Cross-examination, Mr. Graham testified that:

                  So, we put it in our test tank, we videoed it, and we took pictures of
                  it, and we could e-mail you pictures of the video we ran, and after
                  the test, of all the debris that stuck in it, we could do that for you.

  Id. at p. 93.

          Similarly, Mr. Little testified on direct examination about a document titled:

  “Don’t Be Mislead” (sic). Exhibit “G” hereto (Plaintiff’s Exhibit 681). Smart Vent

  did not produce this document in discovery. Trial Transcript, Day 3, p. 395 (Mr.

  DiMarino telling the jury that “[t]his is a document I received from Crawl Space

  Doors.”). Mr. Little proceeded to testify that:

          19 Q. Mr. Little, can you tell us about this page?

          20 A. Sure. These are pictures of the testing.

          21 Q. What testing?

          22 A. We tested the Crawl Space Door against AC-364 and it

          23 failed. So these are pictures of the actual testing.


                                                   -6-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 7 of 14 PageID: 7280




          24 Q. Okay. Well, tell the jury what the pictures show.

          25 A. So, in the top left-hand picture, what we're doing is

          1 we're showing the differential and head pressure. So we

          2 talked about the pass/fail being any time during the ICC

          3 Evaluation Service test, that's AC-364. Any time the head

          4 pressure, the flood water height, is greater than one foot on

          5 either side of the test apparatus, the test chamber, that's a

          6 failure because one foot of flood water pressure exerts a lot

          7 of force and it can cause damage. So that's why it's a

          8 pass/fail. All right? Just like when we put vents in a

          9 foundation, you've got to have them within 12 inches of the

          10 highest adjacent grade.

          11 So what we're showing here is the differential in

          12 height. And I think the other picture, you can see it a

          13 little bit better, on the bottom one. Yeah, you can really

          14 see -- in this image, it's starting to almost crest on the one

          15 side, and you can see the height on the other.

          16 Q. Okay.

          17    MR. DIMARINO: Can we go to the next page, please.

          18 BY MR. DIMARINO:


                                              -7-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 8 of 14 PageID: 7281




          19 Q. What are these pictures of?

          20 A. This is the images of the Crawl Space Door vent failing

          21 the -- we pulled the vent out and you can -- well, you can

          22 see, it's still in the test tank, you can see the debris

          23 cloggage and then once we took the vent out, we took picture

          24 of how the vent looked with the debris. But that's why it --

          25 that's one of the reasons it failed.

  Id. at 404-405.

          On cross-examination of Mr. Little, he testified that Mr. Coulbourne was not

  present during the testing and that no video was taken of the testing. See id. at 411-

  12 (Little testifying “I don’t have a video”) and (testifying that Bill Coulbourne was

  never involved in any type of performance testing”). Mr. Little also testified that he

  “bumped up the flow” rate during the test, but had no video to show how much the

  flow rate was bumped up. See id. at 411. This is critical because TB-1 and AC 364

  on which Smart Vent relies both specify flow rates of 5ft/hr. CSD did not have any

  documents or videos to challenge Mr. Little on the actual flow rate he used for this

  “failed test” that he testified about. In fact, he testified there were no videos. Had

  such documents been produced, as they should have been, CSD could have shown

  that the test was not performed under proper testing conditions, and thus, Mr. Little’s

  testimony could have been stricken as irrelevant.


                                               -8-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 9 of 14 PageID: 7282




                C.    New Evidence Produced by Smart Vent After CSD Rested.

          The documents produced last night by Smart Vent relate to the testing Mr.

  Little referenced during his direct and cross-examination. This is evident because

  Mr. Little testified that he took the pictures of the rest results found in the document

  “Don’t be Mislead” (sic). See id. at 409 (testifying “I know I was there, because I

  took the pictures”). The three pictures on the right depicted below are taken from

  “Don’t be Mislead” (sic) and the picture on the left is a screen shot of one of the

  three (3) videos that was produced last evening. The pictures and the video were

  clearly taken at the same time, in fact, the shadow that appears in both the video

  screen shot and the pictures from the “Don’t be Mislead” (sic) document, show that

  they had to be taken simultaneously.




  This evidence was not available to CSD when it was cross-examining Mr. Little.

  Had it been made available, as it should have been absent Smart Vent’s violation of


                                            -9-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 10 of 14 PageID: 7283




  its discovery obligations, CSD could have attacked Mr. Little’s credibility by

  showing there was video of the testing.

          Moreover, there is a reference to a “Bill” heard on this video which CSD

  believes is Bill Coulbourne. Mr. Little testified that Mr. Coulbourne was not present

  during this testing. Mr. Graham also testified at his deposition that Mr. Coulbourne

  was not involved in any testing. Both statements were false, but without the video,

  CSD could not impeach the witnesses.

          Further, Mr. Little testified about flow rate. In fact, the “Don’t be Mislead”

  (sic) documents states that CSD’s vent failed under AC-364. The video CSD

  received last night shows a flow rate between 2-3 feet per minute or 120-180 feet

  per hour. The standard under AC-364 is a minimum of 5 feet per hour. If CSD had

  this video, it could have completely invalidated Mr. Little’s testimony.

          Finally, the production last evening also contained two videos showing CSD’s

  vents passed tests when conducted properly. One test is a debris test performed

  using the proper flow rate. The other is a video without debris. If CSD had these

  videos, it could have impeached both Mr. Graham and Mr. Little who testified that

  the testing showed that CSD’s vents failed. Thus, the failure to produce these

  documents prevented CSD from properly challenging critical testimony. These

  videos also show that Smart Vent pursued this litigation in bad faith, because Smart

  Vent has always possessed knowledge that CSD’s flood vents pass performance tests


                                            -10-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 11 of 14 PageID: 7284




  when performed in accordance with the criteria of TB-1, ASCE 24-05, and even the

  rise test set forth in ICC-ES AC364.

          III.   THE INSTANT MOTION

          As demonstrated above, CSD requested the recently produced documents in

  discovery and Smart Vent affirmatively misrepresented that it did not test CSD’s

  flood vents. The newly discovered evidence would have enabled CSD to impeach

  critical testimony offered by Mr. Graham and Mr. Little. Smart Vent now refuses

  to produce the other documents and videos relating to this testing, despite CSD

  having specifically requested these documents in discovery. CSD also asked Mr.

  Graham about this very issue and he lied about testing generally and Mr. Coulbourne

  and Mr. Merrill’s involvement in testing. CSD needs all of the documents relating

  to this testing so that it can properly assess whether it should request an opportunity

  to reopen its case for the limited purpose of addressing this issue properly with Mr.

  Graham and Mr. Little. CSD requests this expedited relief in the interests of justice.

  See pex Hosiery Co. v. Leader, 102 F.2d 702, 702 (3rd Cir. 1939) (recognizing that

  a court can compel the production of documents during trial); see also Mon River

  Towing, Inc. v. Indus. Terminal & Salvage Co., 2010 U.S. Dist. LEXIS 31227 at

  *100 (W.D.PA March 31, 2010) (noting that trial judge compelled the production of

  the claims file during trial).




                                           -11-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 12 of 14 PageID: 7285




          CSD respectfully asks this Court for an Order requiring Smart Vent to produce

  all of the documents relating to the testing of CSD’s vent that Smart Vent kept hidden

  until trial. There is no prejudice in requiring Smart Vent to produce the documents.

  The documents should have been produced years ago. Conversely, the prejudice to

  CSD will be monumental and incurable if CSD later discovers that Smart Vent has

  documents showing a deliberate plan by Smart Vent to hide key evidence in this case

  because the testing did not go as planned. Based on what was just produced, that

  certainly appears to be the case. It is unclear why Smart Vent refuses to produce all

  relevant documents and videos relating to the testing of CSD’s vents. It took Smart

  Vent over a week to produce a select few videos and pictures. CSD should be

  afforded an opportunity to find out what else Smart Vent is hiding before the jury

  begins its deliberations.

          IV.   CONCLUSION

          WHEREFORE, for the reasons set forth above, CSD prays this Honorable

  Court to compel Smart Vent to produce all documents relating to any testing Smart

  Vent or any consultant performed of CSD’s vents on or before 5:00 pm on Saturday

  October 19, 2019. To the extent Smart Vent claims any form of privilege, such a

  claim would be made in bad-faith as no privilege log was produced identifying

  consulting experts and because Smart Vent never objected to extensive questioning

  about Mr. Merrill and Mr. Coulbourne at trial.


                                           -12-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 13 of 14 PageID: 7286




                                              Respectfully submitted,

                                              WHITE AND WILLIAMS LLP


                                         BY: /s/ Siobhan K. Cole
                                             Siobhan K. Cole
                                             Justin E. Proper (pro hac vice)
                                             Natalie B. Molz
                                             1650 Market Street | One Liberty
                                             Place, Suite 1800 |
                                             Philadelphia, PA 19103-7395
                                             Phone: 215.864.7000

                                              Attorneys for Defendant,
                                              Crawl Space Door Systems, Inc.


  Dated: October 18, 2019




                                      -13-
  23606726v.1
Case 1:13-cv-05691-JHR-KMW Document 299 Filed 10/18/19 Page 14 of 14 PageID: 7287




                             CERTIFICATE OF SERVICE
          I, Siobhan K. Cole, hereby certify that on this 18th day of October, 2019, I

  caused the foregoing Motion for Extraordinary and Emergency Relief Compelling

  the Production of Documents to be served via the CM/ECF System on the

  following counsel of record:

                              Anthony J. DiMarino, Esq.
                               Emmett S. Collazo, Esq.
                                 Kristine Butler, Esq.
                                 A.J. DiMarino, P.C.
                         52 Haddonfield Berlin Road, Suite 1000
                                 Cherry Hill NJ 08034



                                                    WHITE AND WILLIAMS LLP


                                              BY: /s/ Siobhan K. Cole
                                                  Siobhan K. Cole
                                                  1650 Market Street
                                                  One Liberty Place, Suite 1800
                                                  Philadelphia, PA 19103
                                                  Phone: 215.864.7000

                                                    Attorneys for Defendant Crawl
                                                    Space Door Systems Inc., d/b/a
                                                    Crawl Space Door Systems, Inc.




  23606726v.1
